NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



NELSON J. SANDERSON,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )       Case No. 2D16-5104
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Jamie Spivey, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., KELLY, and SALARIO, JJ., Concur.